Title: From Thomas Jefferson to George Jefferson, 20 April 1801
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Apr. 20. 1801.

I did not know till this moment that the manifests for my tobo. [passed] at Milton the last winter had not been sent to you. I am now sending off a messenger to Milton for them. if they arrive before the  departure of this letter they shall be inclosed. if not, some other private conveyance from our [court] shall be sought, so at farthest they shall go by the next post. I hope it will be no obstacle to the sale of the tobo. as directed in mine by the last post. accept assurances of my sincere esteem.

Th: Jefferson

